


117 HR 4334 IH: American Energy First Act
U.S. House of Representatives
2021-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4334
IN THE HOUSE OF REPRESENTATIVES

July 1, 2021
Mr. Scalise (for himself and Mr. Westerman) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To empower States to manage the development and production of oil and gas on available Federal land, to distribute revenues from oil and gas leasing on the Outer Continental Shelf to certain coastal States, to promote alternative energy development, and for other purposes.


1.Short title; table of contents
(a)Short titleThis Act may be cited as the American Energy First Act. (b)Table of contentsThe table of contents for this Act is the following:

Sec. 1. Short title; table of contents.
Title I—Onshore Oil and Gas
Sec. 101. Cooperative federalism in oil and gas permitting on available Federal land.
Sec. 102. Conveyance to certain States of property interest in State share of royalties and other payments.
Sec. 103. Access to Federal oil and gas from non-Federal surface estate.
Sec. 104. Exemption of certain payments from sequestration.
Sec. 105. State and Tribal authority for hydraulic fracturing regulation.
Sec. 106. Protested lease sales.
Sec. 107. Clarification regarding liability under Migratory Bird Treaty Act.
Sec. 108. Amendments to the Energy Policy Act of 2005.
Sec. 109. Administrative protest process reform.
Sec. 110. Notifications of permit to drill.
Title II—Offshore Oil and Gas
Sec. 201. Limitation of authority of the President to withdraw areas of the Outer Continental Shelf from oil and gas leasing.
Sec. 202. Disposition of revenue from oil and gas leasing on the Outer Continental Shelf to Atlantic States and Alaska.
Sec. 203. Gulf of Mexico Outer Continental Shelf revenue.
Sec. 204. Addressing permits for taking of marine mammals.
Sec. 205. Energy development in the Eastern Gulf of Mexico.
Sec. 206. Annual lease sales in Gulf of Mexico region.
Title III—Alternative Energy
Sec. 301. Geothermal, solar, and wind leasing priority areas.
Sec. 302. Geothermal production on Federal lands.
Sec. 303. Application of Outer Continental Shelf Lands Act with respect to territories of the United States.
Sec. 304. Disposition of revenues with respect to territories of the United States.
Sec. 305. Wind lease sales for areas of Outer Continental Shelf.
Sec. 306. Establishment of Coral Reef Conservation Fund.
Sec. 307. Parity in offshore wind revenue sharing.
Sec. 308. Energy and environmental remediation demonstration project for biochar.
Title IV—Limitations on Leasing Moratoriums
Sec. 401. Coal leases.
Sec. 402. Congressional authority requirement.
Sec. 403. Prohibition on moratoria of new energy leases on certain Federal land and on withdrawal of Federal land from energy development.
IOnshore Oil and Gas
101.Cooperative federalism in oil and gas permitting on available Federal land
(a)In generalThe Mineral Leasing Act (30 U.S.C. 181 et seq.) is amended— (1)by redesignating section 44 as section 47; and
(2)by adding after section 43 the following new section:  44.Cooperative federalism in oil and gas permitting on available Federal land (a)Authorizations (1)In generalUpon receipt of an application under subsection (b), the Secretary may delegate to a State exclusive authority—
(A)to issue an Application for Permit to Drill on available Federal land; or (B)to approve drilling plans on available Federal land.
(2)Sundry noticesAny authorization under paragraph (1) may, upon the request of the State, include authority to process sundry notices. (3)Inspection and enforcementAny authorization under paragraph (1) may, upon the request of the State, include authorization to inspect and enforce an Application for Permit to Drill or drilling plan, as applicable. An authorization under paragraph (1)(A) shall not affect the ability of the Secretary to collect inspection fees under section 108(d) of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1718(d)).
(b)State application process
(1)Submission of applicationA State may submit an application under subparagraph (A) or (B) of subsection (a)(1) to the Secretary at such time and in such manner as the Secretary may require. (2)Content of applicationAn application submitted under this subsection shall include—
(A)a description of the State program that the State proposes to administer under State law, including a State drilling plan; and (B)a statement from the Governor or attorney general of such State that the laws of such State provide adequate authority to carry out the State program.
(3)Deadline for approval or disapprovalNot later than 180 days after the date of receipt of an application under this subsection, the Secretary shall approve or disapprove such application. (4)Criteria for approvalThe Secretary may approve an application received under this subsection only if the Secretary has—
(A)determined that the State applicant would be at least as effective as the Secretary in issuing Applications for Permit to Drill or in approving drilling plans, as applicable; (B)determined that the State program of the State applicant—
(i)complies with this Act; and (ii)provides for the termination or modification of an issued Application for Permit to Drill or approved drilling plan, as applicable, for cause, including for—
(I)the violation of any condition of the issued Application for Permit to Drill or approved drilling plan; (II)obtaining the issued Application for Permit to Drill or approved drilling plan by misrepresentation; or
(III)failure to fully disclose in the application all relevant facts; (C)determined that the State applicant has sufficient administrative and technical personnel and sufficient funding to carry out the State program;
(D)provided notice to the public, solicited public comment, and held a public hearing within such State; (E)determined that approval of the application would not result in decreased royalty payments owed to the United States under section 35(a), except as provided in subsection (e) of that section; and
(F)in the case of a State applicant seeking authority under subsection (a)(3) to inspect and enforce Applications for Permit to Drill or drilling plans, as applicable, entered into a memorandum of understanding with such State applicant that delineates the Federal and State responsibilities with respect to such inspection and enforcement. (5)DisapprovalIf the Secretary disapproves an application submitted under this subsection, then the Secretary shall—
(A)notify, in writing, such State applicant of the reason for the disapproval and any revisions or modifications necessary to obtain approval; and (B)provide any additional information, data, or analysis upon which the disapproval is based.
(6)Resubmittal of applicationA State may resubmit an application under this subsection at any time. (7)State Memorandum of UnderstandingBefore a State submits an application under this subsection, the Secretary may, at the request of such State, enter into a memorandum of understanding with such State regarding the proposed State program—
(A)to delineate the Federal and State responsibilities for oil and gas regulations; (B)to provide technical assistance; and
(C)to share best management practices. (c)Administrative fees for Applications for Permit To Drill (1)In generalA State for which authority has been delegated under subsection (a)(1)(A) may collect a fee for each application for an Application for Permit to Drill that is submitted to the State.
(2)No collection of fee by SecretaryThe Secretary may not collect a fee from the applicant or from the State for an application for an Application for Permit to Drill that is submitted to a State for which authority has been delegated under subsection (a)(1)(A). (3)Fee amountThe fee collected under paragraph (1) shall be less than or equal to the amount of the fee described in section 35(d)(2).
(4)UseA State shall use 100 percent of the fees collected under this subsection for the administration of the approved State program of the State. (d)Voluntary termination of authorityA State may voluntarily terminate any authority delegated to such State under subsection (a) upon providing written notice to the Secretary 60 days in advance of the date of termination. Upon expiration of such 60-day period, the Secretary shall resume any activities for which authority was delegated to the State under subsection (a).
(e)Appeal of denial of application for Application for Permit To Drill or application for approval of drilling plan
(1)In generalIf a State for which the Secretary has delegated authority under subsection (a)(1) denies an application for an Application for Permit to Drill or an application for approval of a drilling plan, the applicant may appeal such decision to the Department of the Interior Office of Hearings and Appeals. (2)Fee allowedThe Secretary may charge the applicant a fee for the appeal referred to in paragraph (1).
(f)Federal administration of State program
(1)NotificationIf the Secretary has reason to believe that a State is not administering or enforcing an approved State program, the Secretary shall notify the relevant State regulatory authority of any possible deficiencies. (2)State responseNot later than 30 days after the date on which a State receives notification of a possible deficiency under paragraph (1), the State shall—
(A)take appropriate action to correct the possible deficiency; and (B)notify the Secretary of the action in writing.
(3)Determination
(A)In generalOn expiration of the 30-day period referred to in paragraph (2), if the Secretary determines that a violation of all or any part of an approved State program has resulted from a failure of the State to administer or enforce the approved State program of the State or that the State has not demonstrated its capability and intent to administer or enforce such a program, the Secretary shall issue public notice of such a determination. (B)AppealA State may appeal the determination of the Secretary under subparagraph (A) in the applicable United States district court. The Secretary may not resume activities under paragraph (4) pending the resolution of the appeal.
(4)Resumption by SecretarySubject to paragraph (3)(B), 30 days after the date on which the Secretary issues the public notice described in paragraph (3)(A), the Secretary shall resume any activities for which authority was delegated to the State during the period— (A)beginning on the date 30 days after the date on which the Secretary issues the public notice under paragraph (3)(A); and
(B)ending on the date on which the Secretary determines that the State will administer or enforce, as applicable, such State’s approved State program. (5)StandingStates with approved regulatory programs shall have standing to sue the Secretary for any action taken under this subsection.
(g)DefinitionsIn this section: (1)Application for Permit to Drill The term Application for Permit to Drill or Applications for Permit to Drill means a permit—
(A)that grants authority to drill for oil and gas; and (B)for which an application has been received that contains—
(i)a drilling plan; (ii)a surface use plan of operations described under section 3162.3–1(f) of title 43, Code of Federal Regulations (or successor regulation);
(iii)evidence of bond coverage; and (iv)such other information as may be required by applicable orders and notices.
(2)Available Federal landThe term available Federal land means any Federal land that— (A)is located within the boundaries of a State;
(B)is not held by the United States in trust for the benefit of a federally recognized Indian Tribe or a member of such an Indian Tribe; (C)is not a unit of the National Park System;
(D)is not a unit of the National Wildlife Refuge System, except for the portion of such unit for which oil and gas drilling is allowed under law; (E)is not a congressionally approved wilderness area under the Wilderness Act (16 U.S.C. 1131 et seq.); and
(F)has been identified as land available for lease or has been leased for the exploration, development, and production of oil and gas— (i)by the Bureau of Land Management under—
(I)a resource management plan under the process provided for in the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); or (II)an integrated activity plan with respect to the National Petroleum Reserve in Alaska; or
(ii)by the Forest Service under a National Forest management plan under the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.). (3)Drilling planThe term drilling plan means a plan described under section 3162.3–1(e) of title 43, Code of Federal Regulations (or successor regulation).
(4)SecretaryThe term Secretary means the Secretary of the Interior. (5)StateThe term State means each of the several States.
(6)State applicantThe term State applicant means a State that has submitted an application under subsection (b). (7)State programThe term State program means a program that provides for a State to—
(A)issue Applications for Permit to Drill or approve drilling plans, as applicable, on available Federal land; and (B)impose sanctions for violations of State laws, regulations, or any condition of an issued Application for Permit to Drill or approved drilling plan, as applicable.
(8)Sundry noticeThe term sundry notice means a written request— (A)to perform work not covered under an Application for Permit to Drill or drilling plan; or
(B)for a change to operations covered under an Application for Permit to Drill or drilling plan.. (b)Inspection feesSection 108 of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1718) is amended by adding at the end the following:

(d)Inspection fees for certain States
(1)In generalThe Secretary shall conduct inspections of operations under each oil and gas lease. The Secretary shall collect annual nonrefundable inspection fees in the amount specified in paragraph (2), from each designated operator under each oil and gas lease on Federal land that is subject to inspection under subsection (b) and that is located in a State for which the Secretary has delegated authority under section 44(a)(1)(A) of the Mineral Leasing Act. (2)AmountThe amount of the fees collected under paragraph (1) shall be—
(A)$700 for each lease or unit or communitization agreement with no active or inactive wells, but with surface use, disturbance, or reclamation; (B)$1,225 for each lease or unit or communitization agreement with 1 to 10 wells, with any combination of active or inactive wells;
(C)$4,900 for each lease or unit or communitization agreement with 11 to 50 wells, with any combination of active or inactive wells; and (D)$9,800 for each lease or unit or communitization agreement with more than 50 wells, with any combination of active or inactive wells.
(3)Onshore energy safety fundThere is established in the Treasury a fund, to be known as the Onshore Energy Safety Fund (referred to in this subsection as the Fund), into which shall be deposited all amounts collected as fees under paragraph (1). (4)Availability of feesNotwithstanding section 3302 of title 31, United States Code, all amounts deposited in the Fund—
(A)shall be credited as offsetting collections; (B)shall be available only to the extent provided for in advance in an appropriations Act; and
(C)shall only be available for expenditure for purposes of carrying out inspections of onshore oil and gas operations in those States for which the Secretary has delegated authority under section 44(a)(1)(A) of the Mineral Leasing Act. (5)Payment due dateThe Secretary shall require payment of any fee assessed under this subsection not later than 30 days after the Secretary provides notice of the assessment of the fee after the completion of an inspection.
(6)PenaltyIf a designated operator assessed a fee under this subsection fails to pay the full amount of the fee as prescribed in this subsection, the Secretary may, in addition to using any other applicable enforcement authority, assess civil penalties against the operator under section 109 in the same manner as if this section were a mineral leasing law. (7)Notification to State of noncomplianceIf, on the basis of any inspection under subsection (b), the Secretary determines that an operator is in noncompliance with the requirements of mineral leasing laws and this chapter, the Secretary shall notify the State of such noncompliance immediately.. 
102.Conveyance to certain States of property interest in State share of royalties and other payments
(a)In generalSection 35 of the Mineral Leasing Act (30 U.S.C. 191) is amended— (1)in subsection (a), by striking shall be paid into the Treasury and inserting shall, except as provided in subsection (e), be paid into the Treasury;
(2)in subsection (c)(1), by inserting and except as provided in subsection (e) before , any rentals; and (3)by adding at the end the following:

(e)Conveyance to certain States of property interest in State share
(1)In generalNotwithstanding any other provision of law, on request of a State and in lieu of any payments to the State under subsection (a), the Secretary of the Interior shall convey to the State all right, title, and interest in and to the percentage specified in that subsection for that State that would otherwise be required to be paid into the Treasury under that subsection. (2)AmountNotwithstanding any other provision of law, after a conveyance to a State under paragraph (1), any person shall pay directly to the State any amount owed by the person for which the right, title, and interest has been conveyed to the State under this subsection.
(3)NoticeThe Secretary of the Interior shall promptly provide to each holder of a lease of public land to which subsection (a) applies that is located in a State to which right, title, and interest is conveyed under this subsection notice that— (A)the Secretary of the Interior has conveyed to the State all right, title, and interest in and to the amounts referred to in paragraph (1); and
(B)the leaseholder is required to pay the amounts directly to the State. (4)ReportA State that has received a conveyance under this subsection shall report monthly to the Office of Natural Resources Revenue of the Department of the Interior the amount paid to such State pursuant to this subsection.
(5)Application with respect to Federal Oil and Gas Royalty Management ActWith respect to the interest conveyed to a State under this subsection from sales, bonuses, royalties (including interest charges), and rentals collected under the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1701 et seq.), this subsection shall only apply with respect to States for which the Secretary has delegated any authority under section 44(a)(1).. (b)Administrative costsSection 35(b) of the Mineral Leasing Act (30 U.S.C. 191(b)) is amended by striking In determining and inserting Except with respect to States for which the Secretary has delegated any authority under section 44(a)(1), in determining.
(c)Conforming amendmentSection 205(f) of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1735(f)) is amended by striking All moneys and inserting Subject to subsection (e) of section 35 of the Mineral Leasing Act (30 U.S.C. 191), all moneys. 103.Access to Federal oil and gas from non-Federal surface estateSection 17 of the Mineral Leasing Act (30 U.S.C. 226) is amended by adding at the end the following:

(q)No Federal permit required for oil and gas activities on certain land
(1)In generalThe Secretary shall not require an operator to obtain a Federal drilling permit for oil and gas exploration and production activities conducted on non-Federal surface estate, provided that— (A)the United States holds an ownership interest of less than 50 percent of the subsurface mineral estate to be accessed by the proposed action; and 
(B)the operator submits to the Secretary a State permit to conduct oil and gas exploration and production activities on the non-Federal surface estate. (2)No Federal actionAn oil and gas exploration and production activity carried out under paragraph (1)—
(A)shall require no additional Federal action; (B)may commence 30 days after submission of the State permit to the Secretary;
(C)shall be categorically excluded from any further analysis and documentation under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) if the activity is conducted pursuant to the Mineral Leasing Act (30 U.S.C. 181 et seq.) for the purpose of exploration or development of oil or gas; and (D)shall not be subject to—
(i)section 306108 of title 54, United States Code (commonly known as the National Historic Preservation Act of 1966); and (ii)section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536).
(3)Royalties and production accountability
(A)Nothing in this subsection shall affect the amount of royalties due to the United States under this Act from the production of oil and gas, or alter the Secretary’s authority to conduct audits and collect civil penalties pursuant to the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1701 et seq.). (B)The Secretary may conduct onsite reviews and inspections to ensure proper accountability, measurement, and reporting of production of Federal oil and gas, and payment of royalties.
(4)ExceptionsThis subsection shall not apply to actions on Indian lands or resources managed in trust for the benefit of Indian Tribes.. 104.Exemption of certain payments from sequestration (a)In generalSection 255(g)(1)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 905(g)(1)(A)) is amended by inserting after Payments to Social Security Trust Funds (28–0404–0–1–651). the following:
Payments to States pursuant to section 35 of the Mineral Leasing Act (30 U.S.C. 191) (014-5003-0-2-806)..
(b)ApplicabilityThe amendment made by this section shall apply to any sequestration order issued under the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.) on or after the date of enactment of this Act. 105.State and Tribal authority for hydraulic fracturing regulationThe Mineral Leasing Act (30 U.S.C. 181 et seq.) is amended by inserting after section 44 (as added by section 101) the following:

45.State and Tribal authority for hydraulic fracturing regulation
(a)In generalThe Secretary of the Interior shall not enforce any Federal regulation, guidance, or permit requirement regarding hydraulic fracturing relating to oil, gas, or geothermal production activities on or under any land in any State that has regulations, guidance, or permit requirements for that activity. (b)State authorityThe Secretary of the Interior shall defer to State regulations, guidance, and permit requirements for all activities regarding hydraulic fracturing relating to oil, gas, or geothermal production activities on Federal land.
(c)Transparency of State regulations
(1)In generalEach State shall submit to the Bureau of Land Management a copy of the regulations of such State that apply to hydraulic fracturing operations on Federal land, including those that require disclosure of chemicals used in hydraulic fracturing operations. (2)AvailabilityThe Secretary of the Interior shall make available to the public on the website of the Secretary the regulations submitted under paragraph (1).
(d)Tribal authority on trust landThe Secretary of the Interior shall not enforce any Federal regulation, guidance, or permit requirement with respect to hydraulic fracturing on any land held in trust or restricted status for the benefit of a federally recognized Indian Tribe or a member of such an Indian Tribe, except with the express consent of the beneficiary on whose behalf such land is held in trust or restricted status. (e)Hydraulic fracturing definedIn this section, the term hydraulic fracturing means the process of creating small cracks, or fractures, in underground geological formations for well stimulation purposes of bringing hydrocarbons into the wellbore and to the surface for capture..
106.Protested lease salesSection 17(b)(1)(A) of the Mineral Leasing Act (30 U.S.C. 226(b)(1)(A)) is amended by inserting The Secretary shall resolve any protest to a lease sale not later than 60 days after such payment. after annual rental for the first lease year.. 107.Clarification regarding liability under Migratory Bird Treaty ActSection 2 of the Migratory Bird Treaty Act (16 U.S.C. 703) is amended by adding at the end the following:

(c)Limitation on application to accidental or incidental takeThis Act shall not apply to any activity described in subsection (a) that is accidental or incidental to the presence or operation of an otherwise lawful activity..  108.Amendments to the Energy Policy Act of 2005Section 390 of the Energy Policy Act of 2005 (42 U.S.C. 15942) is amended to read as follows:

390.National Environmental Policy Act review
(a)National Environmental Policy Act reviewAction by the Secretary of the Interior, in managing the public lands, or the Secretary of Agriculture, in managing National Forest System lands, with respect to any of the activities described in subsection (d) shall be categorically excluded from any further analysis and documentation under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) if the activity is conducted pursuant to the Mineral Leasing Act (30 U.S.C. 181 et seq.) for the purpose of exploration or development of oil or gas. (b)Categorical exclusionUse of a categorical exclusion created in this section—
(1)shall not require a finding of no extraordinary circumstances; and (2)shall be effective for the full term of the authorized permit or approval.
(c)ApplicationThis section shall not apply to an action of the Secretary of the Interior or the Secretary of Agriculture on Indian lands or resources managed in trust for the benefit of Indian Tribes. (d)Activities describedThe activities referred to in subsection (a) are as follows:
(1)Reinstating a lease pursuant to section 31 of the Mineral Leasing Act (30 U.S.C. 188). (2)The following activities, provided that any new surface disturbance is contiguous with the footprint of the original authorization and does not exceed 20 acres or the acreage evaluated in a document previously prepared under section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) with respect to such activity, whichever is greater:
(A)Drilling an oil or gas well at a well pad site at which drilling has occurred previously. (B)Expansion of an existing oil or gas well pad site to accommodate an additional well.
(C)Expansion or modification of an existing oil or gas well pad site, road, pipeline, facility, or utility submitted in a sundry notice. (3)Drilling of an oil or gas well at a new well pad site, provided that the new surface disturbance does not exceed 20 acres or the acreage evaluated in a document previously prepared under section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) with respect to such activity, whichever is greater.
(4)Construction or realignment of a road, pipeline, or utility within an existing right-of-way or within a right-of-way corridor established in a land use plan. (5)The following activities when conducted from non-Federal surface into federally owned minerals, provided that the operator submits to the Secretary concerned certification of a surface use agreement with the non-Federal landowner:
(A)Drilling an oil or gas well at a well pad site at which drilling has occurred previously. (B)Expansion of an existing oil or gas well pad site to accommodate an additional well.
(C)Expansion or modification of an existing oil or gas well pad site, road, pipeline, facility, or utility submitted in a sundry notice. (6)Drilling of an oil or gas well from non-Federal surface and non-Federal subsurface into Federal mineral estate.
(7)Construction of up to 1 mile of new road on Federal or non-Federal surface, not to exceed 2 miles in total. (8)Construction of up to 3 miles of individual pipelines or utilities, regardless of surface ownership..
109.Administrative protest process reformSection 17 of the Mineral Leasing Act (30 U.S.C. 226), as amended by section 103 of this Act, is further amended by adding at the end the following:  (r)Protest filing fee (1)In generalBefore processing any protest filed under this section, the Secretary shall collect a filing fee in the amount described in paragraph (2) from the protestor to recover the cost for processing documents filed for each administrative protest.
(2)AmountThe amount described in this paragraph is calculated as follows: (A)For each protest filed in a submission not exceeding 10 pages in length, the base filing fee shall be $150.
(B)For each submission exceeding 10 pages in length, in addition to the base filing fee, an assessment of $5 per page in excess of 10 pages shall apply. (C)For protests that include more than one oil and gas lease parcel, right-of-way, or application for permit to drill in a submission, an additional assessment of $10 per additional lease parcel, right-of-way, or application for permit to drill shall apply.
(3)Adjustment
(A)In generalBeginning on January 1, 2022, and annually thereafter, the Secretary shall adjust the filing fees established in this subsection to whole dollar amounts to reflect changes in the Producer Price Index, as published by the Bureau of Labor Statistics, for the previous 12 months. (B)Publication of adjusted filing feesAt least 30 days before the filing fees as adjusted under this paragraph take effect, the Secretary shall publish notification of the adjustment of such fees in the Federal Register..
110.Notifications of permit to drillThe Mineral Leasing Act (30 U.S.C. 181 et seq.) is amended by inserting after section 45 (as added by section 104 of this Act) the following:  46.Notifications of permit to drill (a)In generalNot later than 1 year after the date of enactment of this section, the Secretary shall establish procedures by which an operator may conduct drilling and production activities on available Federal land and non-Federal land that is located in a State to which the Secretary has not delegated exclusive authority under section 44(a)(1) after sending to the Secretary a notification of permit to drill under this section in lieu of obtaining an Application for Permit to Drill.
(b)Content of notificationTo be considered a complete notification of permit to drill under this section, an operator shall include in the notification of permit to drill submitted under this section— (1)a notification of permit to drill form;
(2)a surface use plan of operations; (3)a drilling plan;
(4)a well plat certified by a registered surveyor; (5)an operator certification;
(6)evidence of bond coverage; and (7)a notification of permit to drill fee in an amount to be determined by the Secretary.
(c)Justifications for objection
(1)In generalExcept as otherwise provided in this subsection, the Secretary may not object to a notification of permit to drill under this section if the notification— (A)demonstrates that the drilling operations described in the notification of permit to drill will be located in—
(i)a developed field, where there are existing oil and gas wells within a 5-mile radius and for which an approved land use plan or environmental review was prepared within the last 10 years under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) that analyzed such drilling operations as a reasonably foreseeable activity; (ii)a location or well pad site at which drilling has occurred within 10 years before the date of spudding the well and the proposed operations do not increase the surface disturbance on the location or well pad site;
(iii)an area consisting of individual surface disturbances of less than 10 acres and the total surface disturbance on the lease is not greater than 150 acres and for which an approved land use plan or environmental review was prepared within the last 10 years under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) that analyzed such drilling operations as a reasonably foreseeable activity; (iv)an area consisting of Federal mineral interests that is located within the boundaries of a communitization agreement or unit agreement which contains minerals leased by a State or private mineral owner for which a drilling permit has been approved by a State regulatory agency; or
(v)an area in which a categorical exclusion under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) applies for oil and gas drilling or reentry activities; or (B)includes—
(i)an environmental review that concludes that actions described in the notification of permit to drill pose no significant effects on the human environment or threatened or endangered species; and (ii)an archaeological review that concludes that actions described in the notification of permit to drill pose no significant effects on cultural or historic properties or resources.
(2)Endangered species protection
(A)In generalNotwithstanding paragraph (1), the Secretary shall object to a notification of permit to drill if the activity described in such notification of permit to drill is likely to jeopardize the continued existence of a species that is a threatened species or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) or result in the destruction or adverse modification of critical habitat of such species. (B)Withdrawal of objectionThe Secretary may withdraw an objection under subparagraph (A) if the operator consults with the Secretary on such objection and places conditions on the notification of permit to drill sufficient to comply with the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
(3)National Historic Preservation
(A)In generalNotwithstanding paragraph (1), the Secretary shall object to a notification of permit to drill if the activity described in such notification of permit to drill is likely to affect properties listed, or eligible for listing, in the National Register of Historic Places under section 306108 of title 54, United States Code (commonly known as the National Historic Preservation Act of 1966). (B)Withdrawal of objectionThe Secretary may withdraw an objection under subparagraph (A) if the operator consults with the Secretary on such objection and places conditions on the notification of permit to drill sufficient to comply with section 306108 of title 54, United States Code (commonly known as the National Historic Preservation Act of 1966).
(d)Objection or no action
(1)Notification of incomplete notificationNot later than 15 days after receipt of a notification of permit to drill or a revised notification of permit to drill from an operator under this section, the Secretary shall notify the operator in writing if the notification of permit to drill is not complete. (2)Notification of objectionsThe Secretary shall notify an operator of any objections to the notification of permit to drill not later than 45 days after receipt of a complete notification of permit to drill from an operator under this section.
(3)No action requiredIf the Secretary has not notified an operator under either paragraph (1) or paragraph (2) within 45 days after receipt of a notification of permit to drill from the operator under this section, the operator may, without further action from the Secretary, conduct the drilling and production activities for which the notification of permit to drill was submitted. (4)Opportunity to resubmit notificationIf the Secretary notifies an operator under paragraph (1) of an incomplete notification or paragraph (2) of an objection, the Secretary shall allow the operator to address such incomplete notification or objection and revise and resubmit the notification of permit to drill.
(5)Opportunity to resubmit notification as Application for Permit to DrillIf the Secretary notifies an operator under paragraph (2) of an objection, the Secretary shall allow the operator to resubmit such information in the form of an Application for Permit to Drill. (e)Notification feeThe Secretary may not charge an operator under this section a fee for submitting a notification of permit to drill greater than the fee the Secretary charges an applicant for an Application for Permit to Drill.
(f)Environmental review
(1)In generalAn environmental review or archaeological review described in subsection (c)(1)(B) may be completed by a third-party contractor approved by the Secretary or pursuant to a memorandum of understanding between the operator and the Secretary. (2)Field work authorizationThe Secretary shall issue a field work authorization to a third-party contractor for the purposes of paragraph (1) within a reasonable time.
(3)Request for concurrenceThe Secretary shall allow a third-party contractor to submit a request to the State Historic Preservation Office on behalf of the Secretary. (g)Additional surface use permitsThe Secretary may not require an operator that has submitted a notification of permit to drill for which the Secretary did not object to obtain a surface use permit for an action included in the notification of permit to drill.
(h)Site inspectionThe Secretary may not require an operator that has submitted a notification of permit to drill for which the Secretary did not object to submit to a site inspection before commencement of the activities described in the notification of permit to drill. (i)Federal enforcementThe Secretary may conduct inspections of and evaluate activities described in a notification of permit to drill for purposes of bringing an enforcement action. The Secretary may suspend enforcement proceedings if the operator modifies its activities to comply with the notification of permit to drill or obtains an Application for Permit to Drill for such activities.
(j)Application of the National Environmental Policy Act
(1)No action by SecretaryThe decision by the Secretary to take no action under subsection (c)(1)(B)(2) shall not constitute a major Federal action for the purposes of section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)). (2)Development of regulationsThe development of any regulation pursuant to this section shall constitute a major Federal action for the purposes of section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).
(k)DefinitionsIn this section: (1)In generalThe terms Application for Permit to Drill, Applications for Permit to Drill, available Federal land, and drilling plan have the meaning given those terms in section 44.
(2)Surface use plan of operationThe term surface use plan of operation means a plan containing— (A)the road and drill pad location;
(B)details of pad construction; (C)methods for containment and disposal of waste material;
(D)plans for reclamation of the surface; (E)any other information specified in applicable orders or notices; and
(F)any other pertinent data as the Secretary may require.. IIOffshore Oil and Gas 201.Limitation of authority of the President to withdraw areas of the Outer Continental Shelf from oil and gas leasing (a)ReservationsSection 12(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1341(a)) is amended to read as follows:

(a)Limitation on withdrawal
(1)In generalExcept as otherwise provided in this section, no submerged lands of the Outer Continental Shelf may be withdrawn from disposition except by an Act of Congress. (2)National marine sanctuariesThe President may withdraw from disposition any of the unleased submerged lands of the Outer Continental Shelf that are located in a national marine sanctuary designated—
(A)in accordance with the National Marine Sanctuaries Act (16 U.S.C. 1431 et seq.); or (B)by an Act of Congress.
(3)Existing withdrawals
(A)In generalExcept for the withdrawals described in subparagraph (B), any withdrawal from disposition of submerged lands of the Outer Continental Shelf before the date of the enactment of this subsection shall have no force or effect. (B)ExceptionsSubparagraph (A) shall not apply to the following withdrawals:
(i)Any withdrawal from disposition of submerged lands of the Outer Continental Shelf that are located in a national marine sanctuary designated in accordance with the National Marine Sanctuaries Act (16 U.S.C. 1431 et seq.). (ii)Any withdrawal from disposition of submerged lands of the Outer Continental Shelf that are located in the boundary of a national monument declared under section 320301 of title 54, United States Code.
(iii)Any withdrawal from disposition of the North Aleutian Basin planning area, including Bristol Bay (as such planning area is depicted in the document titled 2017–2022 Outer Continental Shelf Oil and Gas Leasing Proposed Final Program, dated November 2016, or a subsequent oil and gas leasing program developed under section 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344)).. (b)Termination of authority To establish marine national monumentsSection 320301 of title 54, United States Code, is amended—
(1)in subsection (a), by striking The President may, and inserting Except as provided in subsection (e), the President may,; (2)in subsection (b), by striking The President may and inserting Except as provided in subsection (e), the President may; and
(3)by adding at the end the following:  (e)Limitation on marine national monuments (1)In generalThe President may not declare or reserve any ocean waters (as such term is defined in section 3 of the Marine Protection, Research, and Sanctuaries Act of 1972 (33 U.S.C. 1402)) or submerged lands as a national monument.
(2)Marine national monuments designated before the date of the enactment of this subsectionThis subsection shall not affect any national monument designated by the President before the date of the enactment of this Act..  202.Disposition of revenue from oil and gas leasing on the Outer Continental Shelf to Atlantic States and AlaskaSection 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338) is amended—
(1)by striking All rentals and inserting the following:  (a)In generalExcept as otherwise provided in this section, all rentals; and
(2)by adding at the end the following:  (b)Distribution of revenue to producing States (1)DefinitionsIn this subsection:
(A)Covered planning area
(i)In generalSubject to clause (ii), the term covered planning area means each of the following planning areas (as such planning areas are depicted in the document titled 2017–2022 Outer Continental Shelf Oil and Gas Leasing Proposed Final Program, dated November 2016, or a subsequent oil and gas leasing program developed under section 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344)): (I)The Mid-Atlantic planning area.
(II)The South Atlantic planning area. (III)Any planning area located off the coast of the State of Alaska.
(ii)ExclusionsThe term covered planning area does not include any area in the Atlantic Ocean— (I)north of the southernmost lateral seaward administrative boundary of the State of Maryland; or
(II)south of the northernmost lateral seaward administrative boundary of the State of Florida. (B)Producing State (i)In generalThe term producing State means each of the following States:
(I)Virginia. (II)North Carolina.
(III)South Carolina. (IV)Georgia.
(V)Alaska. (ii)ExclusionThe term producing State does not include any State the coastal seaward boundary of which is further than 200 nautical miles from the geographic center of any leased tract of the Outer Continental Shelf.
(C)Qualified revenue
(i)In generalThe term qualified revenue means any revenue derived from rentals, royalties, bonus bids, and other sums due and payable to the United States under an oil and gas lease with respect to a covered planning area entered into on or after the date of the enactment of this subsection. (ii)ExclusionsThe term qualified revenue does not include—
(I)revenue from the forfeiture of a bond or other surety securing obligations other than royalties, civil penalties, or royalties taken by the Secretary in kind and not sold; (II)revenue generated from a lease subject to section 8(g); and
(III)the portion of the rental revenue in excess of the amount of rental revenue that would have been collected at the rates in effect before August 5, 1993. (2)Deposit of qualified revenue (A)Phase IWith respect to qualified revenue from leases awarded under the first leasing program approved under section 18(a) that takes effect after the date of the enactment of this subsection, the Secretary of the Treasury shall deposit or allocate, as applicable—
(i)87.5 percent of such qualified revenue into the general fund of the Treasury; and (ii)12.5 percent of such qualified revenue to producing States in accordance with paragraph (3).
(B)Phase IIWith respect to qualified revenue from leases awarded under the second leasing program approved under section 18(a) that takes effect after the date of the enactment of this subsection, the Secretary of the Treasury shall deposit or allocate, as applicable— (i)75 percent of such qualified revenue into the general fund of the Treasury; and
(ii)25 percent of such qualified revenue to producing States in accordance with paragraph (3). (C)Phase IIIWith respect to qualified revenue from leases awarded under the third leasing program approved under section 18(a) that takes effect after the date of the enactment of this subsection, and under any subsequent such leasing program, the Secretary of the Treasury shall deposit or allocate, as applicable—
(i)50 percent of such qualified revenue into the general fund of the Treasury; and (ii)50 percent of such qualified revenue into a special account in the Treasury from which the Secretary of the Treasury shall disburse—
(I)75 percent to States in accordance with paragraph (3); and (II)25 percent to the Secretary of the Interior for units of the National Park System.
(3)Allocation to producing States
(A)In generalIn accordance with subparagraphs (B) and (C), the Secretary of the Treasury shall annually allocate the amounts made available under subparagraphs (A)(ii), (B)(ii), and (C)(ii)(I) of paragraph (2) to each producing State in an amount (based on a formula established by the Secretary by regulation) that— (i)is inversely proportional to the respective distances between—
(I)the point on the coastline of the producing State that is closest to the geographical center of the applicable leased tract; and (II)the geographical center of that leased tract; and
(ii)is not less than 10 percent of the qualified revenue for a given leasing program. (B)Allocation to noncontiguous coastal States (i)In generalWith respect to each producing State that is a noncontiguous coastal State, the Secretary of the Treasury shall allocate 20 percent of the allocable share of such State determined under this paragraph to the coastal political subdivisions of such State.
(ii)AllocationThe amount allocated by the Secretary of the Treasury to coastal political subdivisions under this subparagraph shall be allocated to each such coastal political subdivision in accordance with subparagraphs (B) and (E) of section 31(b)(4). (iii)Definition of coastal political subdivisionIn this subparagraph, the term coastal political subdivision means—
(I)a county-equivalent subdivision of a State for which— (aa)all or part of such subdivision lies within the coastal zone of the State (as defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453)); and
(bb)the closest coastal point of such subdivision is not more than 200 nautical miles from the geographical center of any leased tract on the Outer Continental Shelf; or (II)a municipal subdivision of a State—
(aa)for which the closest point of such subdivision is not more than 200 nautical miles from the geographical center of a leased tract on the Outer Continental Shelf; and (bb)that the State determines is a significant staging area for oil and gas servicing, supply vessels, operations, suppliers, or workers.
(C)Allocation to contiguous coastal States
(i)In generalWith respect to each producing State that is a contiguous coastal State, the Secretary of the Treasury shall allocate— (I)50 percent of the allocable share of such State determined under this paragraph to the State treasury to be used by the State in accordance with clause (ii);
(II)25 percent of the allocable share of such State determined under this paragraph to coastal towns; and (III)25 percent of the allocable share of such State determined under this paragraph to coastal counties.
(ii)Use of fundsFunds allocated to a producing State under clause (i)(I) shall be used by such State— (I)to enhance State land and water conservation efforts, particularly in inlets, waterways, and beaches;
(II)for the purposes of beach nourishment and coastline enhancements; (III)for the protection of coastal wildlife;
(IV)to support estuary health and aquaculture management; (V)for dredging and port infrastructure development;
(VI)to provide grants to support the geological and geophysical sciences or petroleum engineering programs or departments at institutions of higher education (as such term is defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) that— (aa)are accredited by the Accreditation Board for Engineering and Technology; and
(bb)are located within the producing State; or (VII)for any other purpose that enhances coastal communities, as determined by the Governor of the producing State.
(iii)Definition of coastal townIn this subparagraph, the term coastal town means an economic and residential center that is not more than 20 miles from the coast of the producing State. (4)AdministrationAmounts made available under paragraph (2)(B) shall—
(A)be made available, without further appropriation, in accordance with this subsection; (B)remain available until expended;
(C)be in addition to any amounts appropriated under— (i)chapter 2003 of title 54, United States Code;
(ii)any other provision of this Act; and (iii)any other provision of law; and
(D)be made available during the fiscal year immediately following the fiscal year in which such amounts were received.. 203.Gulf of Mexico Outer Continental Shelf revenue (a)Distribution of outer continental shelf revenue to gulf producing StatesSection 105 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note) is amended—
(1)in subsection (a)— (A)in paragraph (1), by striking 50 and inserting 37.5; and
(B)in paragraph (2)— (i)by striking 50 and inserting 62.5;
(ii)in subparagraph (A), by striking 75 and inserting 80; and (iii)in subparagraph (B), by striking 25 and inserting 20; and 
(2)by striking subsection (f). (b)Exemption of certain payments from sequestration (1)In generalSection 255(g)(1)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 905(g)(1)(A)) is amended by inserting after Payments to Social Security Trust Funds (28–0404–0–1–651). the following:
Payments to States pursuant to section 105(a)(2)(A) of the Gulf of Mexico Energy Security Act of 2006 (Public Law 109–432; 43 U.S.C. 1331 note) (014–5535–0–2–302)..
(2)ApplicabilityThe amendment made by this subsection shall apply to any sequestration order issued under the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.) on or after the date of enactment of this Act. 204.Addressing permits for taking of marine mammalsSection 101(a)(5)(D) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1371(a)(5)(D)) is amended as follows:
(1)In clause (i)— (A)by striking citizens of the United States and inserting persons;
(B)by striking within a specific geographic region; (C)by striking of small numbers;
(D)by striking such citizens and inserting such persons; and (E)by striking within that region.
(2)In clause (ii)— (A)in subclause (I), by striking , and other means of effecting the least practicable impact on such species or stock and its habitat;
(B)in subclause (III), by striking requirements pertaining to the monitoring and reporting of such taking by harassment, including and inserting efficient and practical requirements pertaining to the monitoring of such taking by harassment while the activity is being conducted and the reporting of such taking, including, as the Secretary determines necessary, ; and (C)by adding at the end the following:

Any condition imposed pursuant to subclause (I), (II), or (III) may not result in more than a minor change to the specified activity and may not alter the basic design, location, scope, duration, or timing of the specified activity.. 
(3)In clause (iii), by striking receiving an application under this subparagraph and inserting an application is accepted or required to be considered complete under subclause (I)(aa), (II)(aa), or (IV) of clause (viii), as applicable,. (4)In clause (vi), by striking a determination of least practicable adverse impact on such species or stock under clause (i)(I) and inserting conditions imposed under subclause (I), (II), or (III) of clause (ii).
(5)By adding at the end the following:  (viii) (I)The Secretary shall—
(aa)accept as complete a written request for authorization under this subparagraph for incidental taking described in clause (i), by not later than 45 days after the date of submission of the request; or (bb)provide to the requester, by not later than 15 days after the date of submission of the request, a written notice describing any additional information required to complete the request.
(II)If the Secretary provides notice under subclause (I)(bb), the Secretary shall, by not later than 30 days after the date of submission of the additional information described in the notice— (aa)accept the written request for authorization under this subparagraph for incidental taking described in clause (i); or
(bb)deny the request and provide the requester a written explanation of the reasons for the denial. (III)The Secretary may not make a second request for information, request that the requester withdraw and resubmit the request, or otherwise delay a decision on the request.
(IV)If the Secretary fails to respond to a request for authorization under this subparagraph in the manner provided in subclause (I) or (II), the request shall be considered to be complete. (ix) (I)At least 90 days before the expiration of any authorization issued under this subparagraph, the holder of such authorization may apply for a one-year extension of such authorization. The Secretary shall grant such extension not later than 14 days after the date of such request on the same terms and without further review if there has been no substantial change in the activity carried out under such authorization nor in the status of the marine mammal species or stock, as applicable, as reported in the final annual stock assessment reports for such species or stock.
(II)In subclause (I), the term substantial change means a change that prevents the Secretary from making the required findings to issue an authorization under clause (i) with respect to such species or stock. (III)The Secretary shall notify the applicant of such substantial changes with specificity and in writing not later than 14 days after the applicant’s submittal of the extension request.
(x)If the Secretary fails to make the required findings and, as appropriate, issue the authorization not later than 120 days after the application is accepted or required to be considered complete under subclause (I)(aa), (II)(aa), or (III) of clause (viii), as applicable, the authorization is deemed to have been issued on the terms stated in the application and without further process or restrictions under this Act. (xi)Any taking of a marine mammal in compliance with an authorization under this subparagraph is exempt from the prohibition on taking in section 9 of the Endangered Species Act of 1973 (16 U.S.C. 1538). Any Federal agency authorizing, funding, or carrying out an action that results in such taking, and any agency action authorizing such taking, is exempt from the requirement to consult regarding potential impacts to marine mammal species or designated critical habitat under section 7(a)(2) of such Act (16 U.S.C. 1536(a)(2))..
205.Energy development in the Eastern Gulf of Mexico
(a)Compatibility between military mission and oil and gas operations
(1)Updating memorandum of agreementNot later than 270 days after the date of the enactment of this Act, the Secretary of the Interior and the Secretary of Defense shall update the memorandum of agreement entitled Memorandum of Agreement Between the Department of Defense and the Department of the Interior on Mutual Concerns on the Outer Continental Shelf to ensure compatibility between the military mission and oil and gas operations in the Eastern Gulf of Mexico. (2)ReservationsNothing in this section affects section 12 of the Outer Continental Shelf Lands Act (43 U.S.C. 1341).
(3)Existing leasesThe stipulations and restrictions developed under this subsection shall not apply to existing leases in the Eastern Planning Area. (b)Directed lease sales (1)In generalNotwithstanding the omission of any of these areas from the Outer Continental Shelf oil and gas leasing program approved by the Secretary of the Interior under section 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344), as in effect at the time of the lease sale, but subject to paragraph (2) of this subsection, the Secretary shall offer the following areas for oil and gas leasing under such Act:
(A)All acreage of the Eastern Planning Area that is not subject to section 104(a) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note), as in effect on the date of the enactment of this Act, by holding at least two lease sales before December 31, 2021. (B)All acreage of the Eastern Planning Area by holding at least one additional sale after June 30, 2022, and before December 31, 2022, and at least two additional sales each subsequent year.
(2)National Environmental Policy Act requirementsThe Secretary and all other Federal officials shall complete all actions required by section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) with respect to such lease sales by not later than 1 year before the final lease sale conducted under paragraph (1). (3)DefinitionsIn this section, the term Eastern Planning Area means the Eastern Gulf of Mexico Planning Area of the Outer Continental Shelf, as such planning area is depicted in the document titled 2017–2022 Outer Continental Shelf Oil and Gas Leasing Proposed Final Program, dated November 2016, or a subsequent oil and gas leasing program developed under section 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344).
(c)Lease terms
(1)In generalSection 8(b)(2) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(b)(2)) is amended to read as follows:  (2)be for an initial period of not more than—
(A)5 years; (B)10 years if the Secretary finds that a longer period is necessary to encourage exploration and development in areas with unusually deep water or other unusually adverse conditions; or
(C)15 years for leases located in water depths of more than 1,500 meters and as long as— (i)oil or gas is produced from the area in paying quantities; or
(ii)drilling or well reworking operations approved by the Secretary are conducted;. (2)Extension of existing leases (A)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of the Interior shall issue regulations under which the Secretary may extend by 5 years the term of an oil and gas lease under section 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) for a tract located in water depths of more than 1,500 meters.
(B)Application; paymentRegulations issued under this paragraph shall require— (i)submission of an application for such extension; and
(ii)payment of a minimum bid amount. (C)LimitationThe Secretary may not extend the term of a lease under this paragraph more than once.
(d)Report
(1)In generalThe Secretary of the Interior shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report regarding options for sharing the revenue collected from oil and gas leasing in the Eastern Gulf of Mexico Planning Area with the Gulf States consistent with section 105 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note), as amended by section 203 of this Act. (2)InclusionThe report shall include analysis of potential economic benefits to the Gulf States and recommendations for authorizing the use of the revenue for coastal restoration, recovering endangered species, coral restoration, and mitigation of harmful algal blooms.
206.Annual lease sales in Gulf of Mexico regionSection 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) is amended by adding at the end the following:  (i)Annual lease sales in Gulf of Mexico Region (1)DefinitionsIn this subsection:
(A)Central Gulf of Mexico Planning AreaThe term Central Gulf of Mexico Planning Area has the meaning given the term Central Planning Area in section 102 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432). (B)Western Gulf of Mexico Planning AreaThe term Western Gulf of Mexico Planning Area means the Western Gulf of Mexico Planning Area of the Outer Continental Shelf, as designated in the document entitled Draft Proposed Program Outer Continental Shelf Oil and Gas Leasing Program 2007–2012 and dated February 2006.
(2)Annual lease salesNotwithstanding any other provision of law, beginning in fiscal year 2022, the Secretary shall hold a minimum of 2 regionwide lease sales annually in the Gulf of Mexico pursuant to this Act, each of which shall include areas in— (A)the Central Gulf of Mexico Planning Area; and 
(B)the Western Gulf of Mexico Planning Area. (3)Requirements (A)In generalIn carrying out the lease sales under paragraph (2), the Secretary shall issue leases to the highest responsible qualified bidder or bidders. 
(B)Areas included in lease salesIn carrying out the lease sales under paragraph (2), the Secretary shall include in each lease sale all unleased areas that are not subject to restrictions as of the date of the lease sale. (4)Environmental review (A)In generalWith respect to each lease sale required under paragraph (2), the Secretary shall conduct any environmental reviews required by the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
(B)Deadline
(i)Individual reviewIf the Secretary conducts environmental reviews with respect to a lease sale under subparagraph (A) for each individual lease included in the lease sale, the Secretary shall complete all environmental reviews for the lease sale, including by issuing a finding of no significant impact or a record of decision, if applicable, in less than 365 calendar days. (ii)Programmatic reviewIf the Secretary conducts a programmatic environmental review with respect to a lease sale under subparagraph (A) for all leases under the lease sale, the Secretary shall complete the programmatic environmental review, including by issuing a finding of no significant impact or a record of decision, if applicable, in less than 180 calendar days.
(j)Permitting
(1)In generalPursuant to sovereign contracting rights and obligations, the Secretary shall review and grant or deny in accordance with paragraph (2) any application for a permit or other approval for offshore oil and natural gas exploration, development, and production activities under a lease issued pursuant to this Act by not later than the earlier of— (A)75 calendar days after the date on which the application is received by the Bureau of Ocean Energy Management or the Bureau of Safety and Environmental Enforcement; or
(B)any other applicable deadline required by law. (2)Approval or denial (A)In generalAbsent clear grounds for denial of an application for a permit or other approval described in paragraph (1), the Secretary shall grant the permit or approval.
(B)RequirementIf the Secretary denies an application for a permit or other approval under subparagraph (A), the Secretary shall provide to the applicant written notice explaining the grounds for the denial.. IIIAlternative Energy 301.Geothermal, solar, and wind leasing priority areas (a)DefinitionsIn this section, the following terms apply:
(1)Covered landThe term covered land means land that is— (A)Federal land; and
(B)not excluded from the development of geothermal energy under— (i)a land use plan established under the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); or
(ii)any other Federal law. (2)Priority areaThe term priority area means covered land identified by the land use planning process of the Bureau of Land Management as being a preferred location for a renewable energy project for solar, wind, or geothermal energy.
(3)Solar designated leasing areaThe term solar designated leasing area means covered land identified by the land use planning process of the Bureau of Land Management as being a preferred location for a solar energy project, including the solar energy zones established by the 2012 Western Solar Plan of the Bureau of Land Management, and any subsequent land use plan amendments. (b)Designation of geothermal, solar, and wind leasing priority areas (1)In generalThe Secretary, in consultation with the Secretary of Energy, shall establish priority areas on covered land for geothermal, solar, and wind energy projects.
(2)Deadline
(A)Geothermal and wind energyWith respect to geothermal and wind energy, the Secretary shall establish priority areas as soon as practicable, but not later than 5 years after the date of enactment of this Act. (B)Solar energySolar designated leasing areas shall be considered to be priority areas for solar energy leases. The Secretary shall establish additional priority areas for solar energy as soon as practicable, but not later than 3 years after the date of enactment of this Act. 
(c)Criteria for selectionIn determining which covered land to designate as a priority area for geothermal, solar, or wind leasing under subsection (b), the Secretary, in consultation with the Secretary of Energy, shall consider if— (1)the covered land is preferable for geothermal, solar, or wind leasing;
(2)production of geothermal, solar, or wind energy on such land is economically viable, including if such land has access to methods of energy transmission; and (3)the designation would be in compliance with section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712), including subsection (c)(9) of that section.
(d)Review and modificationNot less frequently than once every 5 years, the Secretary shall— (1)review covered land and, if appropriate, make additional designations of priority areas for geothermal, solar, or wind leasing; and
(2)review each area designated as a priority area for geothermal, solar, or wind energy leasing under this section and, if appropriate, remove such designation. (e)Compliance with the National Environmental Policy ActFor the purposes of this section, compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) shall be accomplished—
(1)with respect to geothermal energy, by supplementing the October 2008 final programmatic environmental impact statement for geothermal leasing in the Western United States and incorporating any additional regional analyses that have been completed by Federal agencies since such programmatic environmental impact statement was finalized; (2)with respect to solar energy, by supplementing the July 2012 final programmatic environmental impact statement for solar energy development and incorporating any additional regional analyses that have been completed by Federal agencies since such programmatic environmental impact statement was finalized; and
(3)with respect to wind energy, by supplementing the July 2005 final programmatic environmental impact statement for wind energy development and incorporating any additional regional analyses that have been completed by Federal agencies since such programmatic environmental impact statement was finalized. (f)Additional environmental reviewIf the Secretary determines that additional environmental review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) is necessary for a proposed renewable energy project, the Secretary shall—
(1)rely on the analysis in the programmatic environmental impact statement conducted under subsection (e), to the maximum extent practicable when analyzing the potential impacts of the project; (2)complete any such environmental review document by not later than 364 days; and
(3)limit any such review documents to 150 pages in length. 302.Geothermal production on Federal landsThe Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.) is amended by adding at the end the following:

30.Geothermal exploration test projects
(a)Definition of geothermal exploration test projectIn this section, the term geothermal exploration test project means the drilling of a well to test or explore for geothermal resources on lands for which the Secretary has issued a lease under this Act, that— (1)is carried out by the holder of the lease;
(2)causes— (A) less than 5 acres of soil or vegetation disruption at the location of each geothermal exploration well; and
(B)not more than an additional 5 acres of soil or vegetation disruption during access or egress to the test site; (3) is developed—
(A)with a bore well measuring less than 9 inches in diameter; (B)in a manner that does not require off-road motorized access other than to and from the well site along an identified off-road route;
(C)without construction of new roads other than upgrading of existing drainage crossings for safety purposes; (D)with the use of rubber-tired digging or drilling equipment vehicles; and
(E)without the use of high-pressure well stimulation; (4)is completed in less than 90 days, including the removal of any surface infrastructure from the site; and
(5)requires the restoration of the project site not later than 3 years after the date of first exploration drilling to approximately the condition that existed at the time the project began, unless the site is subsequently used as part of energy development under the lease. (b)Categorical exclusion (1)In generalUnless extraordinary circumstances exist, a project that the Secretary determines under subsection (c) is a geothermal exploration test project shall be categorically excluded from the requirements for an environmental assessment or an environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or section 1508.4 of title 40, Code of Federal Regulations (or a successor regulation).
(2)Extraordinary circumstancesThe term extraordinary circumstances has the meaning give that term in the Department of the Interior Departmental Manual, 516 DM 2.3A(3) and 516 DM 2, 3 Appendix 2 (or successor provisions). (c)Process (1)Requirement to provide noticeA leaseholder shall provide notice to the Secretary of the leaseholder’s intent to carry out a geothermal exploration test project at least 30 days before the date on which drilling under the project will begin.
(2)Review and determinationNot later than 10 days after receipt of a notice of intent under paragraph (1), the Secretary shall, with respect to the project described in the notice of intent— (A)determine if the project qualifies for a categorical exclusion under subsection (b); and
(B)notify the leaseholder of such determination. (3)Opportunity to remedyIf the Secretary determines under paragraph (2)(A) that the project does not qualify for a categorical exclusion under subsection (b), the Secretary shall—
(A)include in such notice clear and detailed findings on any deficiencies in the project that resulted in such determination; and (B)allow the leaseholder to remedy any such deficiencies and resubmit the notice of intent under paragraph (1)..
303.Application of Outer Continental Shelf Lands Act with respect to territories of the United States
(a)In generalSection 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331) is amended— (1)in subsection (a), by inserting before the semicolon the following: or lying within the exclusive economic zone of the United States and the Outer Continental Shelf adjacent to any territory or possession of the United States, except that such term shall not include any area conveyed by Congress to a territorial government for administration;
(2)in subsection (p), by striking and after the semicolon at the end; (3)in subsection (q), by striking the period at the end and inserting ; and; and
(4)by adding at the end the following:  (r)The term State means the several States, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.. 
(b)ExclusionsSection 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344), as amended by section 206 of this Act, is further amended by adding at the end the following:  (k)ExclusionsThis section shall not apply to the scheduling of lease sales in the Outer Continental Shelf adjacent to the territories and possessions of the United States..
304.Disposition of revenues with respect to territories of the United StatesSection 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338) is amended— (1)by striking All rentals and inserting the following:

(a)In generalExcept as otherwise provided in law, all rentals; and (2)by adding at the end the following:

(b)Disposition of revenues to territories of the united statesOf the bonuses, rentals, royalties, and other sums paid to the Secretary under this Act from a lease for an area of land on the Outer Continental Shelf adjacent to a territory and lying within the exclusive economic zone of the United States pertaining to such territory, and not otherwise obligated or appropriated— (1)50 percent shall be deposited in the Treasury and credited to miscellaneous receipts;
(2)12.5 percent shall be deposited in the Coral Reef Conservation Fund established under section 211 of the Coral Reef Conservation Act of 2000; and (3)37.5 percent shall be disbursed to territories of the United States in an amount for each territory (based on a formula established by the Secretary by regulation) that is inversely proportional to the respective distance between the point on the coastline of the territory that is closest to the geographic center of the applicable leased tract and the geographic center of the leased tract..
305.Wind lease sales for areas of Outer Continental Shelf
(a)Conditional wind lease sales in territories of the United StatesThe Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) is amended by adding at the end the following:  33.Wind lease sales for areas of Outer Continental Shelf (a)AuthorizationThe Secretary may conduct wind lease sales on the Outer Continental Shelf.
(b)Wind lease sale procedureAny wind lease sale conducted under this section shall be considered a lease under section 8(p). (c)Wind lease sales off coasts of territories of the United States (1)Study on feasibility of conducting wind lease sales (A)In generalThe Secretary shall conduct a study on the feasibility, including the technological and long-term economic feasibility, of conducting wind lease sales on an area of the Outer Continental Shelf within the territorial jurisdiction of American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto Rico, and the United States Virgin Islands.
(B)ConsultationIn conducting the study required in paragraph (A), the Secretary shall consult— (i)the National Laboratories, as that term is defined in section 2(3) of the Energy Policy Act of 2005 (42 U.S.C. 15801(3));
(ii)the Governor of each of American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto Rico, and the United States Virgin Islands; and (iii)the National Oceanic and Atmospheric Administration, including the Office of National Marine Sanctuaries and the National Marine Fisheries Service.
(C)PublicationThe findings and determinations of the study required in subparagraph (A) shall be published in the Federal Register and open for public comment for not fewer than 60 days. (D)Submission of resultsNot later than 18 months after the date of enactment of this section, the Secretary shall submit the results of the study conducted under subparagraph (A) to—
(i)the Committee on Energy and Natural Resources of the Senate; (ii)the Committee on Natural Resources of the House of Representatives; and
(iii)each of the delegates or resident commissioner to the House of Representatives from American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto Rico, and the United States Virgin Islands, respectively. (E)Public availabilityThe findings and determinations of the study published under subparagraph (C) shall be made readily available on a public website.
(2)Call for information and nominationsThe Secretary shall issue a call for information and nominations for proposed wind lease sales for areas determined to be feasible under the study conducted under paragraph (1). (3)Conditional wind lease sales (A)In generalFor each territory specified in paragraph (1), the Secretary shall conduct not less than one wind lease sale on an area of the Outer Continental Shelf within the territorial jurisdiction of each such territory that meets each of the following criteria:
(i)The study required under paragraph (1) concluded that a wind lease sale on the area is feasible. (ii)The Secretary has determined that the call for information has generated sufficient interest for the area.
(iii)The Secretary has consulted with the Secretary of Defense regarding such a sale. (B)ExceptionIf no area of the Outer Continental Shelf within the territorial jurisdiction of a territory meets each of the criteria in clauses (i) through (iii) of subparagraph (A), the requirement under subparagraph (A) shall not apply to such territory..
306.Establishment of Coral Reef Conservation Fund
(a)In generalThe Coral Reef Conservation Act of 2000 (16 U.S.C. 6401 et seq.) is amended by adding at the end the following:  211.Coral Reef Conservation Fund (a)EstablishmentThere is established in the Treasury the Coral Reef Conservation Fund, (in this section referred to as the Fund).
(b)DepositsFor each fiscal year, there shall be deposited in the Fund the portion of such revenues due and payable to the United States under subsection (b)(2) of section 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338). (c)UsesAmounts deposited in the Fund under this section and appropriated to the Secretary of Commerce under subsection (f) shall be used by the Secretary of Commerce to carry out this Act, with priority given to carrying out sections 204 and 206.
(d)AvailabilityAmounts deposited in the Fund shall remain in the Fund until appropriated by Congress. (e)ReportingThe President shall include with the proposed budget for the United States Government submitted to Congress for a fiscal year a comprehensive statement of deposits into the Fund during the previous fiscal year and estimated requirements during the following fiscal year for appropriations from the Fund.
(f)Authorization of appropriationsThere is authorized to be appropriated from the Fund to the Secretary of Commerce, an amount equal to the amount deposited in the Fund in the previous fiscal year. (g)No limitationAppropriations from the Fund pursuant to this section may be made without fiscal year limitation..
(b)Renaming of existing fundSection 205 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6404) is amended— (1)in the heading, by striking Coral reef conservation fund and inserting Coral Reef Public-Private Partnership;
(2)in subsection (a)— (A)in the subsection heading, by striking Fund and inserting Public-Private Partnership; and
(B)by striking , hereafter referred to as the Fund,; and (3)in subsection (b), by striking Fund and inserting separate interest bearing account.
307.Parity in offshore wind revenue sharing
(a)Payments and revenuesSection 8(p)(2) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(p)(2)) is amended— (1)in subparagraph (A), by striking (A) The Secretary and inserting the following:

(A)In generalSubject to subparagraphs (B) and (C), the Secretary; (2)in subparagraph (B), by striking (B) The Secretary and inserting the following:

(B)Disposition of revenues for projects located within 3 nautical miles seaward of state submerged landThe Secretary; and (3)by adding at the end the following:

(C)Disposition of revenues for offshore wind projects in certain areas
(i)DefinitionsIn this subparagraph: (I)Covered offshore wind projectThe term covered offshore wind project means a wind powered electric generation project in a wind energy area on the outer Continental Shelf that is not wholly or partially located within an area subject to subparagraph (B).
(II)Eligible stateThe term eligible State means a State a point on the coastline of which is located within 75 miles of the geographic center of the covered offshore wind project. (ii)Requirement (I)In generalOf the operating fees, rentals, bonuses, royalties, and other payments that are paid to the Secretary under subparagraph (A) from covered offshore wind projects—
(aa)12.5 percent shall be deposited in the Treasury and credited to miscellaneous receipts; (bb)37.5 percent shall be deposited in the North American Wetlands Conservation Fund;
(cc)50 percent shall be deposited in a special account in the Treasury, from which the Secretary, subject to subclause (II), shall disburse to each eligible State an amount (based on a formula established by the Secretary of the Interior by rulemaking not later than 180 days after the date of enactment of the American Energy First Act) that is inversely proportional to the respective distances between— (AA)the point on the coastline of each eligible State that is closest to the geographic center of the applicable leased tract; and
(BB)the geographic center of the leased tract. (II)Wind revenue sharing allocations (aa)Minimum AllocationThe amount allocated to an eligible State each fiscal year under item (cc) of subclause (I) shall be at least 10 percent of the amounts available under that item. 
(bb)Payments to Coastal Political Subdivisions
(AA)In generalThe Secretary shall pay 20 percent of the allocable share of each Gulf producing State, as determined under paragraphs (1) and (2) of section 105(b) of the Gulf of Mexico Energy Security Act (43 U.S.C. 1331 note), to the coastal political subdivisions of the Gulf producing State.  (BB)AllocationThe amount paid by the Secretary to coastal political subdivisions shall be allocated to each coastal political subdivision in accordance with subparagraphs (B), (C), and (E) of section 31(b)(4) of the Outer Continental Shelf Lands Act (43 U.S.C. 1356a(b)(4)).
(iii)TimingThe amounts required to be deposited under item (cc) of clause (ii)(I) for the applicable fiscal year shall be made available in accordance with that item during the fiscal year immediately following the applicable fiscal year. (iv)Authorized uses (I)In generalSubject to subclause (II), each State shall use all amounts received under clause (ii)(I)(cc) in accordance with all applicable Federal and State laws, only for 1 or more of the following purposes:
(aa)Projects and activities for the purposes of coastal protection, including conservation, coastal restoration, hurricane protection, and infrastructure directly affected by coastal wetland losses. (bb)Mitigation of damage to fish, wildlife, or natural resources, including through fisheries science and research.
(cc)Implementation of a federally approved marine, coastal, or comprehensive conservation management plan. (dd)Mitigation of the impact of outer Continental Shelf activities through the funding of onshore infrastructure projects.
(ee)Planning assistance and the administrative costs of complying with this section. (II)LimitationOf the amounts received by a State under clause (ii)(I)(cc), not more than 3 percent shall be used for the purposes described in subclause (I)(ee).
(v)AdministrationSubject to clause (vi)(III), amounts made available under clauses (ii)(I)(aa) and (ii)(I)(cc) shall— (I)be made available, without further appropriation, in accordance with this paragraph;
(II)remain available until expended; and (III)be in addition to any amount appropriated under any other Act.
(vi)Reporting requirement
(I)In generalNot later than 180 days after the end of each fiscal year, the Governor of each eligible State that receives amounts under clause (ii)(I)(cc) for the applicable fiscal year shall submit to the Secretary a report that describes the use of the amounts by the eligible State during the period covered by the report. (II)Public availabilityOn receipt of a report under subclause (I), the Secretary shall make the report available to the public on the website of the Department of the Interior.
(III)LimitationIf the Governor of an eligible State that receives amounts under clause (ii)(I)(cc) for the applicable fiscal year fails to submit the report required under subclause (I) by the deadline specified in that subclause, any amounts that would otherwise be provided to the eligible State under clause (ii)(I)(cc) for the succeeding fiscal year shall be deposited in the Treasury and credited to miscellaneous receipts.. (b)Exemption of certain payments from sequestration (1)In generalSection 255(g)(1)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 905(g)(1)(A)) is amended by inserting after Payments to Social Security Trust Funds (28–0404–0–1–651). the following: 
Payments to States pursuant to subparagraph (C)(ii)(I)(cc) of section 8(p)(2) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(p)(2))..
(2)ApplicabilityThe amendment made by this subsection shall apply to any sequestration order issued under the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.) on or after the date of enactment of this Act. 308.Energy and environmental remediation demonstration project for biochar (a)Demonstration projects (1)Establishment (A)In generalNot later than 2 years after the date of the enactment of this section, the Secretary shall establish a program to enter into partnerships with eligible entities to carry out demonstration projects to support the development and commercialization of biochar in accordance with this subsection.
(B)Location of demonstration projectsThe Secretary shall, to the maximum extent practicable, establish biochar demonstration projects in geographically diverse regions. (2)ProposalsTo be eligible to enter into a partnership to carry out a biochar demonstration project under paragraph (1)(A), an eligible entity shall submit to the Secretary a proposal at such time, in such manner, and containing such information as the Secretary may require.
(3)PriorityIn selecting proposals under paragraph (2), the Secretary shall give priority to partnering with eligible entities that submit proposals to carry out biochar demonstration projects that— (A)have the most carbon sequestration potential;
(B)will create new jobs and contribute to local economies, particularly in rural areas; (C)will demonstrate—
(i)new and innovative uses of biochar; (ii)viable markets for cost-effective biochar-based products;
(iii)the ecosystem services of biochar; or (iv)any combination of purposes specified in clauses (i) through (iii);
(D)are located in local markets that have the greatest need for the biochar production units due to— (i)availability of sufficient quantities of feedstocks; or
(ii)a high level of demand for biochar or other commercial byproducts of biochar; or (E)meet any combination of criteria specified in subparagraphs (A) through (D).
(4)Use of fundsIn carrying out the program established under paragraph (1)(A), the Secretary may enter into partnerships and provide funding to carry out demonstration projects that— (A)acquire and test various feedstocks and their efficacy;
(B)develop and optimize commercially and technologically viable biochar production units, including mobile and permanent units; (C)build, expand, or establish biochar facilities;
(D)conduct research on new and innovative uses of biochar or demonstrate cost-effective market opportunities for biochar and biochar-based products; (E)carry out any other activities the Secretary determines appropriate; or
(F)meet any combination of the criteria specified in subparagraphs (A) through (E). (5)Review of biochar demonstration (A)In generalThe Secretary shall conduct regionally specific research, including economic analyses and life-cycle assessments, on the biochar produced from the demonstration projects under this subsection, including—
(i)the effects of such biochar on— (I)carbon capture and sequestration, including increasing soil carbon in the short term and long term;
(II)environmental remediation activities, including abandoned mine land remediation; and (III)other ecosystem services of biochar;
(ii)the efficacy of biochar as a coproduct of biofuels or in biochemicals; and (iii)whether biochar can effectively be used to produce any other technologically and commercially viable outcome.
(B)CoordinationThe Secretary shall, to the maximum extent practicable, provide data, analysis, and other relevant information collected under subparagraph (A) to eligible institutions conducting research and development activities on biochar. (6)Limitation on funding for establishing biochar facilitiesIn the case of an eligible entity that enters into a partnership to carry out a biochar demonstration project under this subsection and seeks to establish a biochar facility under such demonstration project, the Secretary may not provide funding to such eligible entity in an amount greater than 35 percent of the capital cost of establishing such biochar facility.
(b)Reports
(1)Report to congressNot later than 2 years after the date of the enactment of this section, the Secretary shall submit a report to Congress that— (A)includes policy and program recommendations to improve the widespread use of biochar;
(B)identifies the areas of research needed to advance biochar commercialization and opportunities to expand markets for biochar and create jobs, particularly in rural areas; (C)identifies barriers to further biochar commercialization, including permitting and siting considerations; and
(D)identifies best management practices of biochar and biochar-based products to maximize— (i)carbon sequestration benefits;
(ii)applications in environmental remediation, including abandoned mine land remediation; and (iii)applications as a coproduct of biofuels or in biochemicals.
(2)President’s annual budget requestBeginning 2 years after the date of the enactment of this section and annually until the date described in subsection (c), the Secretary shall include in the budget materials submitted to Congress in support of the President’s annual budget request (submitted to Congress pursuant to section 1105 of title 31, United States Code) for each fiscal year a report on the status of the demonstration projects carried out under subsection (a). (c)SunsetThe authority to carry out this section shall terminate on the date that is 10 years after the date of the enactment of this section.
(d)DefinitionsIn this section: (1)BiocharThe term biochar means carbonized biomass produced by converting feedstock through reductive thermal processing for nonfuel uses.
(2)Eligible entityThe term eligible entity means— (A)State, local, and Tribal governments;
(B)eligible institutions; and (C)private, nonprivate, or cooperative entities.
(3)Eligible institutionThe term eligible institution means land-grant colleges and universities, including institutions eligible for funding under the— (A)Act of July 2, 1862;
(B)Act of August 30, 1890, including Tuskegee University; (C)Public Law 87–788 (commonly known as the McIntire-Stennis Act of 1962); or
(D)Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note). (4)FeedstockThe term feedstock means excess biomass in the form of plant matter or materials that serves as the raw material for the production of biochar.
(5)SecretaryThe term Secretary means the Secretary of the Interior.  IVLimitations on Leasing Moratoriums 401.Coal leasesSection 2(a)(1) of the Mineral Leasing Act (30 U.S.C. 201(a)(1)) is amended by striking in his discretion, upon the request of any qualified applicant or on his own motion from time to time and inserting at the Secretary’s discretion or upon the request of any qualified applicant.
402.Congressional authority requirementNotwithstanding any other provision of law, the Secretary of the Interior may not declare a moratorium on the leasing of Federal lands, including on the Outer Continental Shelf, for the drilling, mining, or collection of oil, gas, or coal, or related activities unless such moratorium is authorized by an Act of Congress. 403.Prohibition on moratoria of new energy leases on certain Federal land and on withdrawal of Federal land from energy development (a)DefinitionsIn this section—
(1)the term critical mineral means any mineral included on the list of critical minerals published in the notice of the Secretary of the Interior entitled Final List of Critical Minerals 2018 (83 Fed. Reg. 23295 (May 18, 2018));  (2)the term Federal land—
(A)means— (i)National Forest System land;
(ii)public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)); (iii)the Outer Continental Shelf (as defined in section 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331)); and
(iv)land managed by the Secretary of Energy; and (B)includes land described in clauses (i) through (iv) of subparagraph (A) for which the rights to the surface estate or subsurface estate are owned by a non-Federal entity; and
(3)the term President means the President or any designee, including— (A)the Secretary of Agriculture;
(B)the Secretary of Energy; and (C)the Secretary of the Interior.
(b)Prohibitions
(1)In generalNotwithstanding any other provision of law, the President may not carry out any action that would prohibit or substantially delay the issuance of any of the following on Federal land, unless such an action has been authorized by an Act of Congress: (A)New oil and gas leases, drill permits, approvals, or authorizations.
(B)New coal leases, permits, approvals, or authorizations. (C)New hard rock leases, permits, approvals, or authorizations.
(D)New critical minerals leases, permits, approvals, or authorizations. (2)Prohibition on withdrawalNotwithstanding any other provision of law, the President may not withdraw any Federal land from forms of entry, appropriation, or disposal under the public land laws, location, entry, and patent under the mining laws, or disposition under laws pertaining to mineral and geothermal leasing or mineral materials unless the withdrawal has been authorized by an Act of Congress.

